Opinion
Per Curiam.
1. This is an appeal by the defendant from a decision of the Circuit Court of Multnomah County, Oregon, reversing an order of the commission as to the validity of the plaintiff’s claim for compensation for an injury sustained while he was employed as a carpenter working on a building in the City of Portland. The plaintiff’s counsel move to dismiss the appeal because no undertaking has been filed. Section 578, L. O. L., reads:
“In all actions or proceedings in any court in this state in which the State of Oregon is a party, or interested therein, it shall not be required to advance any costs in any such action or proceeding; and that the *509state shall not be required to furnish any bond or undertaking upon appeal or otherwise in any such action or proceeding. ’ ’
The State of Oregon is interested in the orders made by its commissions, and for that reason no undertaking on appeal was necessary in this case.
The motion is denied.
Motion to Dismiss Denied.